 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10
        SON NGUYEN,                                       CASE NO. 20-1469 RJB - MAT
11
                                  Petitioner,             ORDER ADOPTING REPORT AND
12             v.                                         RECOMMENDATION
13      MERRICK M. GARLAND, et.al,
14                                Respondent.

15
            THIS MATTER comes before the Court on the Report and Recommendation of U.S.
16
     Magistrate Judge Mary Alice Theiler. Dkt. 18. The Court has considered the Report and
17
     Recommendation and remaining file.
18
            The Report and Recommendation recommends that Petitioner’s immigration habeas
19
     petition, initiated under 28 U.S.C. § 2241, be dismissed as moot. Dkt. 18. The government
20
     indicates that the Petitioner has been removed from the country. Dkt. 16. The Report and
21
     Recommendation was returned to the Court marked “Return to Sender – Attempted Not Known
22
     – Unable to Forward.” Dkt. 19. No objections were filed.
23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
 1          The Report and Recommendation should be adopted and the petition and case dismissed

 2   without prejudice as moot.

 3          IT IS ORDERED:

 4          The Report and Recommendation (Dkt. 18) IS ADOPTED; and

 5          The petitioner’s habeas petition (Dkt. 4) and this case ARE DISMISSED WITHOUT

 6   PREJUDICE AS MOOT.

 7          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 8   to any party appearing pro se at said party’s last known address.

 9          Dated this 10th day of May, 2021.

10

11
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
